Citation Nr: 1031840	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1963 to March 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision that, in pertinent 
part, denied service connection for hypertension.  The Veteran 
timely appealed.

In July 2007, the Veteran withdrew his prior request for a Board 
hearing, in writing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran's service personnel records reflect that he served on 
active duty for more than twenty years from May 1963 to March 
1987.  While there are a few treatment records in the claims 
file, it does not appear that the records are complete.  Service 
treatment records in the claims file are dated from 1978 to 1987.  
There are no service treatment records in the claims file for the 
period of active service from 1963 to 1978.

The Veteran has indicated that he underwent treatment and 
received medications for high blood pressure in active service in 
1975 at the Wiesbaden Air Force Hospital in Bonn, Germany.  The 
claims file does not contain either hospital or outpatient 
treatment records.  

In October 2005, the Veteran reported that he received medical 
treatment for hypertension at the Parris Island Branch Medical 
Clinic in Beaufort, South Carolina, in 1985 and 1986.  The RO or 
AMC should specifically seek the Veteran's authorization for 
release of these medical records.

VA is obliged to assist a Veteran to obtain evidence pertinent to 
his claim.  See 38 U.S.C.A. § 5103A (West 2002).

Records in the claims folder show that the Veteran is receiving 
Social Security benefits based upon disability.  The medical 
evidence that was used by SSA to award disability benefits has 
not been obtained.  The Court has held that when VA is put on 
notice of the existence of relevant SSA records, VA must seek to 
obtain those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

VA also is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran contends that his hypertension had its onset in 
service.  He is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

Available service treatment records do not reflect any findings 
or complaints of elevated blood pressure or of hypertension.  On 
a "Report of Medical History" completed by the Veteran in 
November 1986, he checked "no" in response to whether he ever 
had or now had high or low blood pressure.

During a VA examination in November 2005, blood pressure readings 
were as follows:  108/60 (lying, right arm); 110/62 (lying, left 
arm); and 106/68 (sitting, left arm).  Hypertension was not 
found.  Significantly, however, post service treatment records do 
in fact show a diagnosis of hypertension.  Both VA treatment 
records and private treatment records, dated during the year 
2002, include assessments of hypertension.


Since then, the Veteran has contended that his hypertension is a 
result of his service-connected post-traumatic stress disorder 
(PTSD).  In August 2006, the Veteran indicated that his PTSD 
aggravated his hypertension.

Under these circumstances, the Board finds that an examination is 
needed to obtain an informed medical opinion as to the likely 
etiology of the Veteran's current hypertension, to include 
whether the initial onset occurred during active service or if 
the disability is otherwise related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain 
the Veteran's complete service treatment 
records for his period of active duty in 
the U.S. Marine Corp from May 1963 to March 
1987.  Send a copy of the Veteran's 
separation document with the request.  All 
records and/or responses received should be 
associated with the claims file.    

2.  Take appropriate action to obtain the 
Veteran's hospital clinical records and/or 
outpatient treatment records for treatment 
of high blood pressure in 1975 at the 
Wiesbaden Air Force Hospital in Bonn, 
Germany.  The Veteran was assigned at the 
time to the Marine Security Guard Program, 
and was the NCOIC of the Marine detachment 
in Bonn, Germany.  Send a copy of the 
Veteran's separation document with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

3.  After obtaining any necessary 
authorization from the Veteran, please 
request treatment records that pertain to 
the claim for service connection for 
hypertension from the Parris Island Branch 
Medical Clinic in Beaufort, South Carolina, 
in 1985 and 1986; and associate them with 
the claims folder.  

4.  Obtain copies from the Social Security 
Administration of the determination which 
awarded benefits to the Veteran and the 
medical records (other than VA treatment 
records) used as a basis to award those 
benefits.

5.  Afford the Veteran a VA examination to 
identify all current disability underlying 
his current complaints of hypertension and 
the likely etiology of elevated blood 
pressure readings.  The claims file must be 
made available to the examiner for review.  
The examiner is requested to determine:  

For any disability exhibited by elevated 
blood pressure, the examiner should 
indicate whether it is at least as likely 
as not (50 percent probability or more) 
that it had its clinical onset in service, 
or is otherwise related to active duty; and 
if not, whether there is a 50 percent 
probability or more that the Veteran's 
service-connected PTSD caused or 
permanently increased the severity of the 
disability.  If any disability exhibited by 
elevated blood pressure was permanently 
increased in severity due to a service-
connected disability, it should be 
specified what portion of current 
disability exhibited by elevated blood 
pressure is due to a service-connected 
disability.

The examiner should reconcile any opinion 
with the service treatment records and 
post-service treatment records.  The 
examiner should provide a rationale for the 
opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

6.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran until he is notified by the 
RO or AMC; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


